DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro et al. (Yoshihiro) (JP 2018029143 A).
	In regards to claim 1,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses a semiconductor element bonding structure (Fig. 1) comprising: a semiconductor element bonding layer (items 4, L) in which a plurality of metal particles (items P, P1, P2) of a first metal (items 4, 4b or 4 plus 4b) are fixedly bonded by a second metal (item 4a,), wherein: the first metal (items 4, 4b or 4 plus 4b) has a hardness lower than that of the second metal (item 4a, paragraph 15), a melting point equal to or lower than that of the second metal (item 4a), and a particle diameter of a micro size (0.5 to 50 m, paragraph 23); the plurality of metal particles (items P, P1, P2) of the first metal (items 4, 4b or 4 plus 4b) are interposed between a semiconductor element (item 2) and an object (item 3) that is bonded to the semiconductor element (item 2).
	In regards to claim 2,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses wherein: the particle diameter of the metal particles (items P, P1, P2) of the first metal (items 4, 4b or 4 plus 4b) is larger than 0.5 μm and smaller than or equal to 500 μm (0.5 to 50 m, paragraph 23).
	In regards to claim 3,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses wherein: the second metal (item 4a) is nickel (Ni) or copper (Cu).
	In regards to claim 4,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses wherein: the semiconductor element bonding layer (items 4, L) has a thickness ranging from 3 μm to 800 μm (paragraph 47).
	In regards to claim 5,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses wherein: the first metal (item 4, 4b or 4 plus 4b) is aluminum (Al) or an aluminum alloy (Al alloy).
	In regards to claim 7,  Yoshihiro (paragraphs 1 and 14-47, Fig. 1 and associated text, see written search report) discloses a method for producing a semiconductor element bonding structure according to claim 1, the method comprising: heating a mixture of metal particles (items P, P1, P2, paragraph 50) of the second metal (item 4a) and the metal particles (items P, P1, P2) of the first metal (item 4, 4b or 4 plus 4b)  at a temperature of 200° C. or higher (190-400 ° C), the metal particles of the second metal (item 4a) having a particle diameter ranging from 5 nm to 500 nm and a particle diameter of 1/10 or less than that of the metal particles (items P, P1, P2) of the first metal (item 4, 4b or 4 plus 4b); and fixedly bonding the metal particles (items P, P1, P2) of the first metal (item 4, 4b or 4 plus 4b) by a sintered body of the metal particles (items P, P1, P2) of the second metal (item 4a) to the semiconductor element bonding layer (item 4, L).  Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	The Examiner also notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOHEI (WO 2015053356 A1).
	In regards to claim 1,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses a semiconductor element bonding structure (Figs. 1, 4, 7) comprising: a semiconductor element bonding layer (item 5) in which a plurality of metal particles (item 71, Cu, Ag, Ni, Au or the like) of a first metal are fixedly bonded by a second metal, wherein: the first metal has a hardness lower than that of the second metal, a melting point equal to or lower than that of the second metal, and a particle diameter of a micro size (30-760 m); the plurality of metal particles (item 71) of the first metal are interposed between a semiconductor element (item 2) and an object (item 1a) that is bonded to the semiconductor element (item 2).
	In regards to claim 2,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses wherein: the particle diameter of the metal particles (item 71, Cu, Ag, Ni, Au or the like)  of the first metal is larger than 0.5 μm and smaller than or equal to 500 μm.
	In regards to claim 3,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses wherein: the second metal is nickel (Ni) or copper (Cu).
	In regards to claim 4,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses wherein: the semiconductor element bonding layer (items 5) has a thickness ranging from 3 μm to 800 μm .
	In regards to claim 6,  KOHEI (paragraphs 1, 47-77, Figs. 1, 4, 7 and associated text, see written search report) discloses method for producing a semiconductor element bonding structure according to claim 1, the method comprising: interposing the plurality of metal particles of the first metal between the semiconductor element and the object to be bonded; circulating a plating solution in a gap formed between the metal particles of the first metal; and precipitating the second metal by a plating process, whereby the metal particles of the first metal are fixedly bonded to the semiconductor element bonding layer. Examiner notes that these are product-by-process limitations.

	The Examiner also notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norie et al. (Norie) (JP 2017172029 A1).
	In regards to claim 1,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses a semiconductor element bonding structure (Fig. 1) comprising: a semiconductor element bonding layer (item 3) in which a plurality of metal particles (3a, 3b, Ni, Au, Ag, etc.) of a first metal are fixedly bonded by a second metal, wherein: the first metal has a hardness lower than that of the second metal, a melting point equal to or lower than that of the second metal, and a particle diameter of a micro size (1 m or more and less than 10 m); the plurality of metal particles (3a, 3b, Ni) of the first metal are interposed between a semiconductor element (item 1) and an object (item 2) that is bonded to the semiconductor element (item 1).
	In regards to claim 2,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses wherein: the particle diameter of the metal particles (3a, 3b)  of (1 m or more and less than 10 m).
	In regards to claim 3,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses wherein: the second metal is nickel (Ni) or copper (Cu).
	In regards to claim 8,  Norie (paragraphs 1, 21-36, Fig. 1and associated text, see written search report) discloses an electrically conductive bonding agent comprising: a mixture of nickel (Ni) particles (items 3a, 3b) containing nano-sized nickel (Ni) and metal particles having a hardness lower than that of nickel (Ni) and having a particle diameter of micro size, wherein a volume ration of the metal particles ranges from 20% to 90%.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See all documents listed in 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 16, 2022